GILLEY, Judge,
concurring:
I concur in the result, and in Judge Robblee’s opinion, except that in my opinion, the military judge correctly admitted the dildo and lubricating gel. They provided significant evidence showing that the appellant intended to gratify his sexual lusts regarding these victims. This evidence was sufficiently connected to his intent in location and time. See United States v. Mann, 26 M.J. 1, 4 (C.M.A.1988) (materials found in appellant’s possession properly admitted into evidence because they tended to show appellant’s desires regarding the charged offenses; MiLR.Evid. 403 satisfied where appellant’s intent in issue); Mil.R. Evid. 301, 403, 404(b). I also concur in Senior Judge Felder’s opinion.